United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cornersburg, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-282
Issued: October 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant, through his representative, filed a timely appeal from
the October 20, 2009 schedule award decision of the Office of Workers’ Compensation
Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant has more than an 18 percent impairment of his right leg,
for which he received schedule awards.
On appeal appellant contends that the Office’s decision is contrary to fact and law.
FACTUAL HISTORY
On November 14, 2000 appellant, then a 29-year-old carrier technician, filed a traumatic
injury claim alleging that his ankle buckled on a step. On March 1, 2001 the Office accepted
appellant’s claim for Grade 2 right ankle sprain. On September 24, 2002 appellant underwent a
right ankle stabilization with exploration of the ankle joint for cartilage damage. On May 18,

2003 he filed a claim for a schedule award. By decision dated October 1, 2003, the Office issued
a schedule award for 14 percent impairment of the right lower extremity.
On November 19, 2008 appellant filed a claim for an increased schedule award. In a
December 19, 2008 report, Dr. Todd S. Hochman, a Board-certified internist, opined that
appellant had 26 percent impairment to the right lower extremity as a result of the November 14,
2000 employment injury. Applying the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides), Dr. Hochman addressed
loss of range of motion to the right ankle. He noted that appellant had a plantar flexion to 15
degrees, which was a seven percent impairment;1 8 degrees of dorsiflexion, which was a seven
percent impairment;2 16 degrees of inversion, which was two percent impairment, and 5 degrees
of eversion, which was also two percent impairment.3 He added the impairment to total 18
percent impairment of the right leg. On manual muscle testing appellant had strength grades of
4/5 with inversion and eversion that was a 5 percent impairment for inversion and 5 percent for
eversion or 10 percent impairment for loss of strength.4 Combining the impairment of 10 percent
with 18 percent, resulted in a total 26 percent impairment of the right lower extremity pursuant to
the A.M.A., Guides.
The Office referred the case to the Office medical adviser to determine appellant’s degree
of impairment for schedule award purposes. In a March 9, 2009 report, the Office medical
adviser agreed with Dr. Hochman’s calculations for impairment due to loss of range of motion.
The Office medical adviser added the impairment values to find 18 percent as rated by
Dr. Hochman. He noted, however, that Dr. Hochman incorrectly combined range of motion and
manual muscle testing data. The Office medical adviser noted that Table 17-2 at page 526, the
Cross-Usage Chart clearly precluded combining range of motion and muscle strength
impairment. Therefore, the rating should be based on the modality resulting in the greatest
impairment. The Office medical adviser found that appellant had an 18 percent impairment to
the right lower extremity.
By decision dated April 29, 2009, the Office granted a schedule award for an additional 4
percent impairment of appellant’s right leg, representing a total impairment to the right lower
extremity of 18 percent.
On May 18, 2009 appellant requested an oral hearing. At the hearing held on August 3,
2009, the hearing representative agreed to leave the record open for 30 days for submission of
additional evidence. No further evidence was received.
By decision dated October 20, 2009, the hearing representative found that appellant did
not have more than 18 percent impairment to his right leg and affirmed the April 29, 2009
schedule award.
1

A.M.A., Guides 537, Table 17-11.

2

Id.

3

Id. at Table 17-12.

4

A.M.A., Guides 532, Table 17-8.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
ANALYSIS
The Board finds that appellant has no more than an 18 percent impairment to his right
lower extremity. Both Dr. Hochman and the Office medical adviser properly applied the
A.M.A., Guides when calculating appellant’s impairment for loss of range of motion. Both
physicians noted that appellant had seven percent impairment for ankle plantar flexion of 15
degrees and a seven percent impairment for ankle extension of 8 degrees.8 Both Dr. Hochman
and the Office medical adviser found a two percent impairment for 16 degrees of hindfoot
inversion and two percent impairment for 5 degrees of hindfoot eversion.9 Total loss of range of
motion to the right leg was obtained by adding these figures for 18 percent impairment to the
right leg.
Dr. Hochman rated an additional impairment based on muscle weakness of the right
ankle but, as noted by the Office medical adviser, Dr. Hochman incorrectly combined loss of
range of motion with manual muscle testing data. The A.M.A., Guides provide that range of
motion and muscle strength cannot be used in combination to rate impairment.10
The Board finds that the Office medical adviser used the appropriate tables of the
A.M.A., Guides to determine the percentage of impairment to appellant’s right leg. The Office
medical adviser accurately applied the rating criteria to Dr. Hochman’s findings and explained
why Dr. Hochman could not combine weakness in conjunction with loss of motion. The Board
finds that, as the Office’s medical adviser properly applied the A.M.A., Guides to
Dr. Hochman’s clinical findings, his opinion represents the weight of the medical evidence in
this case.11
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

A.M.A., Guides 537, Table 17-11.

9

Id. at Table 17-12.

10

Id. at 526, Table 17-2.

11

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

3

CONCLUSION
The Board finds that appellant has no more than an 18 percent impairment of his right
lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 20, 2009 is affirmed.
Issued: October 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

